Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 15, 2019

                                      No. 04-18-00598-CV

                                 IN THE MATTER OF J.A.,

                         From the County Court, Karnes County, Texas
                              Trial Court No. 16-05-00005 JVK
                            Honorable Stella Saxon, Judge Presiding


                                         ORDER

Sitting:       Sandee Bryan Marion, Chief Justice
               Rebeca C. Martinez, Justice
               Liza A. Rodriguez, Justice

       Appellant J.A. has filed a motion for release on personal bond pending disposition of the
underlying appeal pursuant to section 56.01(g) of the Texas Family Code. Section 56.01(g) gives
the appellate court discretion to allow a juvenile to be released on personal bond pending appeal.
See TEX. FAM. CODE ANN. § 56.01(g); In re J.V., 944 S.W.2d 15, 17 (Tex. App.—El Paso 1997,
no writ); see also In re D.W.R., 990 S.W.2d 446, 449 (Tex. App.—San Antonio 1999, no pet.)
(explaining that appellate court’s jurisdiction to grant juvenile a personal bond exists
independently of the juvenile court’s authority under section 56.01(g) of the Family Code). The
burden is on the juvenile to show that he should be released on bond. In re J.V., 944 S.W.2d at
17. Our primary concern when deciding whether to grant bond in a juvenile proceeding is the
welfare and best interest of the juvenile. Id.

        We remand J.A.’s motion for release on personal bond to the trial court and ORDER the
trial court to conduct an evidentiary hearing on or before May 6, 2019 and make a
recommendation on the matter. See In re J.G., No. 04-04-00699-CV, 2004 WL 2945705, at *1
(Tex. App.—San Antonio 2004, orig. proceeding). We ORDER the trial court to file, within ten
days of the hearing, its findings of fact and conclusions of law with the trial court clerk. We
ORDER the trial court clerk to file a supplemental clerk’s record containing the trial court’s
findings of fact and conclusions of law within ten days of the trial court filing same. We ORDER
the court reporter to file a reporter’s record of the evidentiary hearing on the motion for bond,
along with any exhibits, within twenty days of the date of the hearing.

       This order does not suspend the briefing deadlines. Appellee’s brief remains due on May
6, 2019.
                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of April, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court